ITEMID: 001-101534
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: V.C. v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Ms V.C., is a Moldovan national who was born in 1976 and lives in Chişinău. She was represented before the Court by Mr R. Zadoinov, a lawyer practising in Chişinău. The Moldovan Government (“the Government”) were represented by their Agent, Mr V. Grosu.
In June 2002 the police arrested three women for engaging in prostitution. Following questioning it was discovered that they were part of an organised group headed by a pimp. In particular, it appeared that the pimp, L., had rented an apartment for that purpose, hired three other persons to answer telephone calls from clients and arrange meetings and placed ads in a local newspaper advertising dates with female partners. The police found the ads in the newspaper and identified the persons responsible for answering telephone calls from clients. One of those persons was the applicant.
On 28 June 2002 a search was conducted in the applicant's apartment and a journal containing seventy-three pages of telephone numbers, lists of clients, amounts of money and a black list of clients was seized. The journal also contained the telephone number of L. and of the apartment where the three prostitutes who allegedly worked for L. carried out their activity. Later that day the applicant was questioned at the police station as a witness. She admitted to having worked for L. and gave details about the functioning of their group. Her duty was to answer telephone calls from clients in search of sex services and to set-up meetings between them and prostitutes. She was to inform clients about the rates and the exact description of the services provided by the prostitutes. She was also to ask for a description of the clients' appearance and to indicate to them the time and place for meeting the prostitutes. After that she was to call L. and provide her with the information concerning the time of the meeting and details about the particular client's appearance. L. would then provide the information to the prostitutes who would later approach the client, if he appeared acceptable to them or if they did not find him suspicious. The applicant also gave details about the division of the revenue among all the members of the group and stated that she was entitled to twenty percent of each successful transaction set-up by her. The sums indicated by the applicant in her declaration were consistent with the amounts indicated in the journal seized from her apartment.
The police also questioned the two other telephone operators, the prostitutes and the alleged pimp, L. All except for L. admitted to having been part of the group and gave details about the group's activity. The police also obtained a detailed transcript of the telephone communications of all the members of the group over a period of several months from which it appeared that the pattern of communication between them and the clients was consistent with the scheme described by them during questioning. The police also questioned a client, who had been caught red-handed and who confirmed the story provided by the prostitutes and the telephone operators. The police obtained copies of the applications for placing ads in the newspaper. It appeared from them that the ads containing the applicant's telephone number had been placed by L. Some of the ads concerning other telephone numbers belonging to the two other telephone operators had also been placed by L.
After the criminal investigation was terminated by the police, the file was transmitted to the Prosecutor's Office which indicted all the members of the criminal group, except for the prostitutes, with the offence of trading in prostitution. In the first round of questioning following her indictment the applicant, assisted by a lawyer, admitted to having worked for L. by answering telephone calls and arranging meetings, but stated that she had not been aware that the persons in question were prostitutes and possible clients. Later the applicant hired another lawyer and, during the second round of questioning, rejected the charges against her and refused to make any statements. The prostitutes reiterated their statements made at the police station according to which L. was their pimp. They identified L. from numerous pictures presented to them. One of them was confronted with L.
During the court proceedings the applicant changed her defence and argued that she had been working as an independent prostitute and that the ads in the newspaper had been placed in order to find clients for herself. She did not explain why the ads had been placed by L. According to the applicant she met clients at her home while her husband was away or at the clients' homes. She emphasised that she did not seek clients for other prostitutes. When asked to explain her relationship with L. she submitted that they had been acquaintances and often telephoned each other because she was sewing a costume for L.'s daughter. The journal seized by the police on 28 June 2002 was hers and she had noted down information in it about her own clients. The applicant did not explain why the telephone numbers of L. and of the three prostitutes were contained in the journal. She stated that she had been intimidated during the questioning by the police and that her statements given to the police had not been true. As to her statements made during the first round of questioning at the Prosecutor's Office, she maintained that they were also false because her lawyer had advised her to lie.
On 14 June 2004 the Rascani District Court convicted L. of trading in prostitution but acquitted the applicant and two other co-accused. L.'s conviction was based, inter alia, on the testimonies of the three prostitutes made to the Prosecutor's Office during the investigation stage of the proceedings which were read out in court. None of the witnesses was heard in court because the court had failed to obtain their attendance even with the help of the police. At the same time, the court considered that the testimonies of the three prostitutes given during the investigation stage could not be used against the applicant because they did not contain anything to incriminate her and the two other co-accused telephone operators. The court considered that the applicant's confession made during the investigation stage could not be relied upon and that the prosecution had failed to prove that the applicant's statement that she had been an independent prostitute was incorrect. The Prosecutor's Office appealed against this judgment.
On 27 October 2004 the court of appeal, following an oral hearing, upheld the prosecutor's appeal and reversed the judgment of the lower court in respect of the applicant and the two other telephone operators. It found the applicant guilty as charged on the strength of her own admission during the first round of questioning by the Prosecutor's Office, namely that she had been working for L. by answering telephone calls and arranging meetings between interested persons. The court dismissed the applicant's defence that she had been an independent prostitute. The court also considered relevant the applicant's testimony made to the police in her capacity as a witness in which she gave details about her duties in the criminal group. The court also gave weight to the journal seized from the applicant's apartment on 28 June 2002, the detailed transcript of her telephone communications and other evidence contained in the case file, without specifying the nature of that evidence. According to the court of appeal's judgment, the testimonies of the three prostitutes used against L. were not the basis of the applicant's conviction. The applicant was exempted from serving a prison sentence on the basis of an amnesty law.
The applicant lodged an appeal on points of law against this judgment and argued mainly that the witnesses whose testimonies had been relied upon in the court of appeal's judgment had not been heard by that court and that she did not have a chance to put questions to them.
On 19 January 2005 the Supreme Court of Justice rejected the applicant's appeal on points of law, finding that the court of appeal had correctly established her guilt on the strength of the evidence in the case file and the witness testimonies relied upon.
Under the Moldovan legislation prostitution is not considered to be a criminal offence but an administrative misdemeanour punishable by a fine or administrative detention. The same is not the case of the offence of trading in prostitution (“proxenetism”) and obtaining revenue from prostitution practiced by other persons. The latter is considered to be a criminal offence and is punishable by up to seven years' imprisonment.
